United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 01-1200WA
                                  _____________

Shirley Syrus,                          *
                                        *
             Appellant,                 * On Appeal from the United
                                        * States District Court
      v.                                * for the Western District
                                        * of Arkansas.
Harborview Mercy Psychiatric            *
Hospital,                               * [Not To Be Published]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: July 11, 2001
                              Filed: July 26, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Shirley Syrus appeals the District Court’s1 adverse grant of summary judgment
in her race, disability, and religious discrimination case against Harborview Mercy
Psychiatric Hospital, her former employer. Syrus was terminated after she violated her
employer’s policies several times during her ninety-day probationary period.

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       We agree with the District Court that Ms. Syrus’s claims of religious and
disability discrimination were barred because she failed to exhaust her administrative
remedies as to both claims. See Williams v. Little Rock Mun. Water Works, 21 F.3d
218, 222-23 (8th Cir. 1994) (prior to filing federal lawsuit, Title VII plaintiff must
exhaust administrative remedies by filing timely EEOC charge and receiving notice of
right to sue; plaintiff will be deemed to have exhausted administrative remedies as to
allegations that are like or reasonably related to substance of charge). As to the race
discrimination claim, which was administratively exhausted, we see nothing in the
record tending to show that Harborview’s legitimate nondiscriminatory reason for
terminating Ms. Syrus was pretextual. Thus, the District Court properly rejected this
claim on its merits. See Rose-Maston v. NME Hosps., Inc., 133 F.3d 1104, 1108-09
(8th Cir. 1998). The Court also did not abuse its discretion in refusing to appoint
counsel. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (standard of
review; relevant factors).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-